DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US PGPUB 2018/0337991).
With regard to Claim 1, Kumar teaches a method comprising:
receiving a request for storage resources to access a dataset for a processing session ([0007] “a typical AWS user may request use of one of 24 different EC2 instances, which range from a t2.nano instance with 0.5 Gigabyte (GB) of memory, 1 core/variable cores/compute units and no instance storage to an hs1.8×large with 117 GB of memory, 16/35 cores/compute units and 48000 GB of instance storage.” [0081] “For example, under one process flow a IaaS customer will request use of a compute node with certain resources, and the compute node is composed by the POD manager.”);
allocating, based on the dataset, one or more storage nodes for the processing session ([0033] “2) a Pooled system of compute, network, and storage resources that may be selectively composed based on workload requirements” [0081] “In a block 904, the compute node resources are composed, including allocation of remote storage devices.”);
and mapping one or more of the storage nodes to one or more compute nodes for the processing session through one or more network paths ([0082] “In a block 904 the firmware configures an initiator-target device map. This contains information for mapping remote storage devices as local storage devices for the compute node. In a block 910, the OS is booted. Subsequently, the remote storage devices allocated to the compute node are exposed to the OS as local NVMe devices.”).

With regard to Claim 2, Kumar teaches the method of claim 1, further comprising returning a resource map of the one or more storage nodes and the one or more compute nodes ([0082] “In a block 904 the firmware configures an initiator-target device map. This contains information for mapping remote storage devices as local storage devices for the compute node,” wherein the “initiator-target device map”, i.e. resource map, is returned by the “firmware”.).

With regard to Claim 3, Kumar teaches the method of claim 2, wherein the resource map comprises an allocated resource map ([0082] “In a block 904 the firmware configures an initiator-target device map. This contains information for mapping remote storage devices as local storage devices for the compute node,” wherein the “initiator-target device map”, i.e. allocated resource map, includes information regarding one or more allocated remote storage devices, i.e. allocated resources.).

With regard to Claim 10, Kumar teaches the method of claim 1, further comprising determining a performance of accessing the dataset for the processing session ([0041] “In a datacenter environment such as RSD, the data center management software is able to compose various rack resources into a compute instance(s) or compute node that meets user performance requirements.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to Claims 1-2 above, and further in view of Bello et al. (US PGPUB 2014/0222889).
With regard to claim 4, Kumar teaches all the limitations of claim 2 as described above. Kumar does not teach the availability resource map as described in claim 4. Bello teaches
wherein the resource map comprises an availability resource map ([0019] “At 206 the resource agent updates usage data in a resource availability map of the virtual machine with a current limited resource usage, or a scheduled or projected increase or decrease of a current usage, including as reported at 204. The resource availability map reflects current and specified future loads and amounts of available memory or central processing unit time”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Kumar with the availability resource map as taught by Bello as this “enables network computing environment services to negotiate with regard to the sharing of resources” (Bello [0004]).

With regard to claim 5, Kumar teaches all the limitations of claim 1 as described above. Kumar does not teach the estimated available bandwidth as described in claim 5. Bello teaches
further comprising estimating an available storage bandwidth for the processing session ([0019] “The resource availability map reflects current and specified future loads and amounts of available memory or central processing unit time, and also projected needs over future time periods as extrapolated or estimated from historic data. In one aspect, at 208 the resource agent communicates the updates to the resource availability map data to the resource agents of one or more other virtual machines that are registered into a resource sharing arrangement with the virtual machine within the network computing environment, for example by a multicast broadcast.” [0026] “a resource agent may make sure that the loaning virtual machine does not loan out extra bandwidth beyond what it can afford.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Kumar with the estimated available bandwidth as taught by Bello as this “enables network computing environment services to negotiate with regard to the sharing of resources” (Bello [0004]).

With regard to Claim 6, Kumar in view of Bello teaches all the limitations of Claim 5 as described above. Bello further teaches further comprising estimating an available client bandwidth ([0019] “The resource availability map reflects current and specified future loads and amounts of available memory or central processing unit time, and also projected needs over future time periods as extrapolated or estimated from historic data. In one aspect, at 208 the resource agent communicates the updates to the resource availability map data to the resource agents of one or more other virtual machines that are registered into a resource sharing arrangement with the virtual machine within the network computing environment, for example by a multicast broadcast.”).

With regard to Claim 8, Kumar in view of Bello teaches all the limitations of Claim 5 as described above. Bello further teaches wherein the available storage bandwidth for the processing session is estimated based on benchmark data for the one or more storage nodes ([0019] “The resource availability map reflects current and specified future loads and amounts of available memory or central processing unit time, and also projected needs over future time periods as extrapolated or estimated from historic data. In one aspect, at 208 the resource agent communicates the updates to the resource availability map data to the resource agents of one or more other virtual machines that are registered into a resource sharing arrangement with the virtual machine within the network computing environment, for example by a multicast broadcast.”).

With regard to Claim 9, Kumar in view of Bello teaches all the limitations of Claim 5 as described above. Bello further teaches wherein the available storage bandwidth for the processing session is estimated based on historical data for the one or more storage nodes ([0019] “The resource availability map reflects current and specified future loads and amounts of available memory or central processing unit time, and also projected needs over future time periods as extrapolated or estimated from historic data.”).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to Claim 1 above, and further in view of Park et al. (US PGPUB 2018/0129425).
With regard to claim 7, Kumar teaches all the limitations of claim 1 as described above. Kumar does not teach the bandwidth allocation as described in claim 7. Park teaches
further comprising allocating a bandwidth to a connection between at least one of the one or more storage nodes and at least one of the one or more compute nodes through one of the network paths ([0084] “The data management system 100 receives a read request from the processing node 10 at step S100.” [0086] “] The I/O bandwidth setting unit 1123 of the data management system 100 decides and allocates the bandwidth, or the amount of parts to be read from the respective storage nodes 120, 130 and 140 according to the I/O performance of the respective storage nodes 120, 130 and 140 at step S300.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Kumar with the bandwidth allocation as taught by Park for purposes of “adaptively [adjusting] amounts of the respective parts of the requested data to be read from the respective storages distributed over the network depending on I/O performances of the respective storages, thereby improving the performance” (Park [0009]).

With regard to claim 13, Kumar teaches all the limitations of claim 1 as described above. Kumar does not teach the performance monitoring as described in claim 13. Park teaches
further comprising monitoring the actual performance of the one or more storage nodes for the processing session ([0075]“In the present embodiment, the distributed resource management unit 112 further includes an I/O bandwidth setting unit 1123 and an I/O performance monitoring unit 1124.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Kumar with the performance monitoring as taught by Park for purposes of “adaptively [adjusting] amounts of the respective parts of the requested data to be read from the respective storages distributed over the network depending on I/O performances of the respective storages, thereby improving the performance” (Park [0009]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to Claim 10 above, and further in view of Ganguli et al. (US PGPUB 2018/80004452).
With regard to claim 11, Kumar teaches all the limitations of claim 10 as described above. Kumar does not teach the QOS determination as described in claim 11. Ganguli teaches
wherein determining a performance of accessing the dataset for the processing session comprises determining a quality-of-service (QoS) for the processing session ([0048] “the performance management server 140 may instantiate a virtual machine on a compute node 150, as indicated in block 544. As part of this operation, the performance management server 140 may identify a target host (i.e., a compute node 150 that reported performance capabilities that satisfy the target QOS), as indicated in block 546… In block 550, the performance management server 140 may configure network port speeds of the compute nodes 150 and/or storage nodes 160 to match the target QOS”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Kumar with the QOS determination as taught by Ganguli in order “to provide and maintain a specific QOS requested by a customer when providing storage and compute services” (Ganguli [0001]).

With regard to Claim 12, Kumar in view of Ganguli teaches all the limitations of Claim 11 as described above. Ganguli further teaches wherein determining a QoS for the processing session comprises calculating a QoS probability based on one of baseline data or historical data for the one or more storage nodes ([0047] “Further, the performance setting translation data 304 may define the QOS of a volume as being greater than or equal to the minimum of the QOS of a compute node 150 and the QOS of a storage node 160 included in the volume. Further, the performance setting translation data 304 may define the QOS of a compute node 150 as the minimum of the QOS of a virtual machine (VM) executed at the compute node 150, the QOS of the communication subsystem 208 of the compute node 150, and the QOS of a switch uplink port associated with the compute node 150. Further, the performance setting translation data 304 may define the QOS of a storage node 160 as the minimum of the QOS of a switch downlink port associated with the storage node 160, the QOS of the object storage daemon executed by the storage node 160, the file system read and write QOS, and the QOS of one or more storage device drivers of the storage node 160. In block 538, the performance management server 140 determines target hardware, firmware, and software configuration settings associated with the target performance metrics. In doing so, the performance management server 140 may access target configuration settings in a predefined set of target configuration settings indexed by target performance metrics. As described above, target configuration settings may be stored in association with corresponding target performance metrics in the performance setting translation data 304.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to Claim 1 above, and further in view of Chen et al. (US PGPUB 2022/0083281).
With regard to claim 14, Kumar teaches all the limitations of claim 1 as described above. Kumar does not teach the AI processing as described in claim 14. Chen teaches
wherein the processing session comprises an artificial intelligence training session ([0003] “The cloud computing technology can provide an efficient and powerful data processing capacity for technical applications (such as, the artificial intelligence and block chain) and model training.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Kumar with the AI processing as taught by Chen in order to “provide an efficient and powerful data processing capacity for technical applications” (Chen [0003]).

Claims 15-20:
With regard to Claims 15-20, these claims are equivalent in scope to Claims 1, 5-7 and 12 rejected above, merely having a different independent claim type, and as such Claims 15-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1, 5-7 and 12. 
With further regard to Claim 20, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Kumar reference also anticipates these additional elements of Claim 20, for example, the method further comprising:
allocating a second storage node based on the dataset; allocating a second one of the compute nodes; allocating a second bandwidth for a second network connection between the second storage node and the allocated second compute node; and the resource map is further based on the second storage node, the second allocated compute node, and the second network connection ([0056] “Compute node 700 includes a processor 710 including a core section 712 including a plurality of processor cores 714.” [0081] “In a block 904, the compute node resources are composed, including allocation of remote storage devices. For example, under one process flow a IaaS customer will request use of a compute node with certain resources,” wherein the “second” resources, i.e. “storage node” and “compute node”, are taught by Kumar, i.e. the “remote storage devices” and “a plurality of processor cores”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        October 4, 2022